Citation Nr: 1722726	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of a head injury.

2. Entitlement to service connection for a scar on the head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1944 to January 1946. The Veteran was in the Coast Guard Reserves from 1960 to 1984, with various periods of active duty for training throughout.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. Jurisdiction of these matters has since been transferred to the RO in Atlanta, Georgia.

A Statement of the Case (SSOC), issued by the RO in May 2013, continued to deny service connection for the Veteran's residuals from a head injury and scar on the head.

A videoconference hearing was scheduled in January 2017. The Veteran requested the hearing be rescheduled, and the videoconference hearing was rescheduled in May 2017.  The Veteran was called to remind him of his hearing, and he indicated he wanted to cancel the hearing and have a decision be made based on the evidence of record. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1. The Veteran's claimed residuals of a head injury were not incurred in or aggravated by service.

2. The Veteran's claimed scar on the head was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals from a head injury have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for a scar on the head have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran contends that he hit his head on a door hatch during a period of active duty for training in June 1963 with the Coast Guard. He reported he received stitches at the time but does not indicate he experienced any other symptoms at the time of the injury or in the years following the injury.

The Veteran's personnel records do indicate he was on active duty for training from June 1963 to July 1963. However, VA and the Veteran have been unable to find any treatment records related specifically an injury during this period of active duty.

However, service treatment records (STR's) do include relevant reports of medical history and medical examinations from June 1968, July 1968, March 1969, and June 1973. In June 1968, the medical examiner specifically indicated there were no identifiable body marks or scars and reported the head, face, neck, and scalp were normal. In July 1968, the Veteran reported he did not currently have and had never had a head injury, despite noting a history of other medical issues, and he did not indicate receiving stitches at any time, despite writing in notations of other operations and medical treatment, including treatment for a cyst and a "post nasal drip." In March 1969, the examiner again indicated the Veteran had no medical issues, including a specific notation that the head, face, neck, and scalp were normal, and there were no identifying body marks or scars.

There is no indication in the STRs that the Veteran received any stitches until a June 1973 examination, at which time the Veteran reported he received stitches in June 1963. At this examination, the Veteran continued to specifically report that he had never had a head injury, though he did report that he had a history of other medical issues including a hernia, a cyst, and sea sickness.

The Board notes the Veteran is competent to describe the in-service incident and the stitches he received as treatment. However, the Board finds the reports of medical history and examinations from June and July 1968 and March 1969 more credible than the June 1973 medical examination, more than ten years after the alleged stitches, and his statements made recently in regard to this claim. The Veteran's statements at the June and July 1968 and March 1969 reports of medical history and examinations are more credible as they were done at a point closer in time to the reported injury. Additionally, the Veteran, at his June and July 1968 and March 1969 reports of medical history and examinations continuously reported he had never had any head injury, and examiners continuously noted he did not have any notable scars. Even at the June 1973 examination, the Veteran specifically reported he had never had a head injury. As a result, the Board finds the head injury and any scar related to that injury did not occur during a period of active duty, specifically in June 1963, as reported by the Veteran. Absent an in-service incurrence or aggravation of an injury, service connection cannot be granted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claims must be denied.


ORDER

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a scar on the head is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


